            Case: 3:19-cv-00738-jdp Document #: 47 Filed: 04/24/20 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT

                              FOR THE WESTERN DISTRICT OF WISCONSIN

DEWEY'S TRUCKING USA LLC,
                 Plaintiff,

vs.                                                                Case No. 3:19-CV-00738

JAMI BOUDINOT, WAYLEN R. TRANSPORT
LLC AND TIGER DRAGONS TRUCKING, LLC,
                 Defendants.


                                       DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff Dewey's

Trucking USA LLC and against defendants Tiger Dragons Trucking LLC and Waylen R Transport LLC

as follows: $44,813.35 in damages; (2) $3,4650 in fees; and (3) $555.10 in costs. Plus interest on the

judgment at the legal rate until the judgment is satisfied.

         IT IS FURTHER ORDERED AND ADJUDGED that defendant Jami M. Boudinot is dismissed

from this case without prejudice.
                                         •fi-":-
         Approved as to form thisc2   If day of April, 2020.


Jimes o'.Peterson
District Judge

      s/ K. Frederickson, Deputy Clerk                                    April 24, 2020
Peter Oppeneer                                                     Date
Clerk of Court
